Citation Nr: 1710511	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



REMAND

The Veteran served on active duty from June 1979 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

When last remanding this case in April 2016, the Board set forth the procedural history of this case in detail.  The Board explained that the only claim remaining in appellate status is the instant claim seeking an increased rating for the Veteran's left ankle disability and that this claim was the subject of a Joint Motion for Partial Remand (Joint Motion), entered into by the parties to this appeal and granted by the United States Court of Appeals for Veterans Claims (Court) in December 2015.

Per the Joint Motion's finding that the Board had relied upon insufficient VA examination findings addressing the functional impact of the Veteran's flare-ups of his left ankle disability, the Board remanded the claim for a new VA examination, and the Veteran underwent the requested examination in May 2016.  While the May 2016 VA examination report provides the requested information assessing (to the extent possible) the functional impact of the flare-ups of the Veteran's left ankle disability, case law recently issued by the Court requires more in-depth findings regarding pain on range of motion testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Accordingly, the case is REMANDED to obtain such findings, as well as the Veteran's recent, outstanding VA treatment records:

1.  Obtain the Veteran's VA treatment records dated from May 2016.

2.  Schedule the Veteran for a new VA examination to assess the current severity of the Veteran's left ankle disability, to include specific findings regarding pain on range of motion testing, per Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left ankle symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right ankles should be tested for pain on both active and passive motion (plantar flexion and dorsiflexion), in both weight-bearing and nonweight-bearing positions.

3.  Finally, readjudicate the Veteran's left ankle disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

